DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Status of Claims
Claims 28, 30, 31, and 47-63 are pending, claims 47-63 have been withdrawn from consideration, and claims 28, 30, and 31 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genier et al. (U.S. 2014/0243598) in view of Parks et al. (U.S. 9,125,588).
With respect to claim 28, Genier al. teaches an esophageal probe system comprising: 
a tethered imaging capsule (150); and 
at least one swallowing aid (250) configured to be removably or temporarily attached to the tethered imaging capsule (FIG. 10 for example);
wherein the swallowing aid detaches from the tethered imaging capsule by operation of a primary tether coupled to the tethered imaging capsule (para [0063]-[0064]).
However, Genier et al. does not teach the swallowing aid is configured to be swallowed with the capsule.
With respect to claim 28, Parks et al. teaches an esophageal sensor system comprising:
a tethered sensor (40,50 FIG. 2); and
at least one swallowing aid (110) configured to be removably or temporarily attached to the tethered sensor, and configured to be swallowed with the sensor (14:57-15:16);
wherein the swallowing aid detaches from the tethered sensor by operation of a primary tether coupled to the tethered sensor (16:18-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the swallowing aid of Genier et al. to instead utilize the swallowing aid as taught by Parks et al. in order to provide a mechanism for securing the sensor and connected tether during insertion, and provides a mechanism for deployment of the sensor and connected tether after insertion (14:41-56 of Parks et al.).
With respect to claim 30, Parks et al. teaches the swallowing aid comprises one or more alignment features (134,136) configured to align an axis of the imaging capsule with an axis of a patient's lumen.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genier et al. (U.S. 2014/0243598). in view of in view of Parks et al. (U.S. 9,125,588) as applied to claim 28 above and further in view of Meron et al. (U.S. 2010/0137686).
Genier et al. teaches an esophageal probe as set forth above.  However, Genier et al. does not teach the one or more alignment features comprise a plurality of fins.
With respect to claim 31, Meron et al. teaches the one or more alignment features comprise a plurality of fins (302, FIG. 7B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the fins of Meron et al. in order to establish an orientation and position of the device (para [0006] of Meron et al.).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there would be no serious burden on the Examiner to examine the claims together, Examiner respectfully disagrees.  As was set forth in section 4 of the the Final Rejection mailed 08/25/2021, the inventions of groups I and II have separate classification and therefore would require a separate field of search. Further because groups I and II are directed to different statutory categories, it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
In response to Applicant’s argument if the Examiner searches for an esophageal probe system including the elements as recited in at least independent claim 28, the search will inevitably result in art related to a method including the same elements, Examiner respectfully disagrees.   There are differences in interpretation between product claims and process claims 
In response to Applicant’s argument that allowance of the apparatus claims would result in method claims having all of the allowed limitations recited therein, thereby also making the method claims allowable, Examiner respectfully disagrees.  Applicant did not amend claim 53 to be in line with claim 28 and therefore method of claim 53 does have all of the limitations of claim 28 recited therein. It is further not persuasive because arguments for rejoinder are premature, the apparatus claims have not been indicated as allowable.  See MPEP 821.04 for more information about rejoinder practice.
In response to Applicant’s argument with respect to the species election that there is no serious burden on the Examiner because a search conducted for generic claim 28 would result in art relevant to all species, this is not persuasive.  Applicant is asserting that there is not a serious burden to search and/or examine all of the species together, i.e. to search all of claims 30, 31, and 47-52 together.  However, Applicant has not provided evidence or arguments directed to claims 30, 31, and 47-52.  Applicant has only provided arguments directed to generic claim 28.  That there is a generic claim separate from the groups of species claims is not sufficient evidence to indicate lack of serious burden to search and/or examine all of the species.
In response to Applicant’s argument that because independent claim 28 is generic to all species and because claim 28 I snow in allowable form, that all claims depending from in including all the  limitation of allowable, generic claim 28 are also be allowed, this is not persuasive at least because claim 28 is not in allowable form.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments with respect to claim(s) claim 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795